                           Case 2:20-cr-00092-SSV-KWR Document 1-4 Filed 09/18/20 Page 1 of 1

                                                                                                                                                  PER 18 U.S.C. 3170
                                   DEFENDANT INFORMATION RELATIVE TO A CRIMINAL ACTION - IN U.S. DISTRIGT GOURT

    BY: f]rNFoRMATroN                       Z]    rNDrcrMENr                               CASE NO.

Matter      Sealed:    !      Luvenile E              Otn", than Juvenite                         USA vs.
                                                                                                                                                           9p
I        Pre-lndictment Plea       !     SupersedinS E           Defendant Added
                                                                                            Defendant:
                                                                                                                ISHAIS PRICE
                                       [-l tndictment I
                                       ll lnformation
 Name of District Court, and/or Judge/Magistrate Location (City)
                                                                 Chargeslcounts Added


                                                                                                Address:            New Orleans, LA
                                                                                                                                   W
                                                                                                                                   alFA?!rllra
                                                                                                                                                                          4
    UNITED STATES DISTRICT                 coURT       EASTERN
    DISTRICT OF LOUtStRt'tR                             Divisional Office

                                           Patty Ortiz
Name and Office of Person
Furnishing lnformation on
THIS FORM
    Name of Asst.
                                                U.S, AttY
                                            phone   No. (504) 680-3159
                                                                        U.S. Agency
                                                                                                tr      lnterpreterRequired Dialect:
    U.S.    Attorney       Brian M. Klebba
    (if assigned)                                                                               Birth
                                                                                                          1   980
                                                                                                                                        E     lrlate       !    Rtien
                                                                                                Date                                    Z     Femate       (if applicable)

    Name of Complainant Agency, or Person (& Title, if any)
                                                                                                                                  xxx_xx_     7221
    Federal Bureau of lnvestigation, SA Robert Orvin                                            Social Security Number

      l-l    person is awaiting trial in another Federal or State Court
             (grve name ot coun)
                                                                                                                                DEFENDANT



             this person/proceeding transferred from another district
                                                                                            lssue: l-l Warrant E                   Summons
             per(circleone)FRCTP 20,              21 ot 40.      ShowDistrict
                                                                                            Location Status:
                                                                                            Arrest   Date-               or Date Transferred to Federal   Custody_
             this is a reprosecution of charges
             previously dismissed which were                                                    E       Currently in FederalCustody
             dismissed on motion of:

              f]u.s.   Atty
                                                                                                n       Currently in State Custody
                              EI   Derense
                                                                       SHOW                               f]    writ Required
     !      tnir prosecution relates to
            pending case involving this same
                                            a                        DOCKET NO
                                                                                                E       Currently on bond
            defendant. (Notice of Related
            Case must still be filed with the
                                                                                                t]      Fugitive
            Clerk.)
    !       prior proceedings or appearance(s)
            before U.S. Magishate Judge
                                                                     MAG. JUDGE
                                                                      CASE NO              Defense Counsel (if        any):     Kevin Kelly

            regarding this defendant were
            recorded under                                                                        fl     FPD        fl cln      @ nero
Place of        Orleans Parish
                                                                                                         !      nppointed on Target Letter
offense                                                     County


                                                                                            E ff ir report amends AO 257 previously submitted
         OFFENSE CHARGED - U.S.C. CITATION - STATUTORY MAXIMUM PENALTIES . ADDITIONAL INFORMATION OR GOMMENTS

Total # of          Counts             4            (for this defendant only)

Oflense                    Title & Section/-
Level (1,3,4)
                       (Pettv = 1 / Misdemeanor = 3 / Felonv = 4)                                    Description of Offense Charged                            Count(s)
4               Title 18 USC Section 371                                           Conspiracy to Commit Mail Fraud                                              1



4               Title 18 USC Section 1341                                          Mail Fraud                                                                  2-4
